                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                      GREEN BAY DIVISION


LORIE M. GUYES, individually,
and as representative of a Class of
Participants and Beneficiaries of the
Nestle 401(k) Savings Plan,                               Case No. 20-cv-1560

        Plaintiff,
                                                          CLASS ACTION COMPLAINT
        v.                                                FOR CLAIMS UNDER 29 U.S.C.
                                                          § 1132(a)(2)
NESTLE USA, INC.,

        and

BOARD OF DIRECTORS OF
NESTLE USA, INC.,

        and

JOHN AND JANE DOES 1-30,

        Defendants


                                        COMPLAINT



        COMES NOW Plaintiff, Lorie M. Guyes, individually and as representative of a Class of

Participants and Beneficiaries on behalf of the Nestle 401(k) Savings Plan (the “Plan”), by her

counsel, WALCHESKE & LUZI, LLC, as and for a claim against Defendants, alleges and asserts to

the best of her knowledge, information and belief, formed after an inquiry reasonable under the

circumstances, the following:




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 1 of 42 Document 1
                                         INTRODUCTION

        1.      The essential remedial purpose of the Employee Retirement Income Security Act

(“ERISA”) is “to protect the beneficiaries of private pension plans.” Nachwalter v. Christie, 805

F.2d 956, 962 (11th Cir. 1986).

        2.      The law is settled that ERISA fiduciaries have a duty to evaluate fees and expenses

when selecting investments as well as a continuing duty to monitor fees and expenses of selected

investments and remove imprudent ones. Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015); 29

U.S.C. §1104(a)(1)(A) (fiduciary duty includes “defraying reasonable expenses of administering

the Plan;” 29 C.F.R. §2250.404a-1(b)(i) (ERISA fiduciary must give “appropriate consideration to

those facts and circumstances” that “are relevant to the particular investment.” It is for good reason

that ERISA requires fiduciaries to be cost-conscious:

        Expenses, such as management or administrative fees, can sometimes significantly
        reduce the value of an account in a defined-contribution Plan.” Tibble, 135 S. Ct.
        at 1826, by decreasing its immediate value, and by depriving the participant of the
        prospective value of funds that would have continued to grow if not taken out in
        fees.

        Sweda v. Univ. of Pa., 923 F.3d 320, 328 (3d Cir. 2019).

        3.      Defendants, Nestle USA, Inc. (“Nestle”), the Board of Directors of Nestle USA,

Inc. (“Board Defendants”), and John and Jane Does 1-30 (collectively, “Defendants”), are ERISA

fiduciaries as they exercise discretionary authority or discretionary control over the 401(k) defined

contribution pension plan – known as the Nestle 401(k) Savings Plan (“The Plan”) – that it sponsors

and provides to its employees.

        4.      Plaintiff alleges that during the putative Class Period (October 9, 2014 through the

date of judgment), Defendants, as fiduciaries of the Plan, as that term is defined under ERISA, 29

U.S.C. §1002(21)(A), breached the duties they owed to the Plan, to Plaintiff, and to the other




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 2 of 42 Document 1
participants of the Plan by, among other things: (1) authorizing the Plan to pay unreasonably high

fees for recordkeeping and administration (RK&A); (2) authorizing the Plan to pay unreasonably

high fees for managed account services; and (3) engaging in self-dealing with regard to

administration of the Plan.

        5.      These objectively unreasonable RK&A and managed account fees, as well as the

self-dealing, cannot be justified. Defendants’ failures breached the fiduciary duties they owed to

Plaintiff, Plan Participants, and beneficiaries. Prudent fiduciaries of 401(k) Plans continuously

monitor fees against applicable benchmarks and peer groups to identify objectively unreasonable

and unjustifiable fees. Defendants did not engage in a prudent decision-making process, as there is

no other explanation for why the Plan paid these objectively unreasonable fees for RK&A and

managed account services. Engaging in self-dealing is also inconsistent with fiduciary duties of

loyalty owed by Defendants to the Plaintiff, Plan Participants, and beneficiaries.

        6.      To remedy, Plaintiff brings this action on behalf of the Plan under 29 U.S.C.

§1132(a)(2) to enforce Defendants’ liability under 29 U.S.C. §1109(a) to make good to the Plan all

losses resulting from their breaches of fiduciary duty.

                                  JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction in this ERISA matter under 28 U.S.C.

§1331 and pursuant to 29 U.S.C. §1332(e)(1), which provides for federal jurisdiction of actions

brought under Title I of ERISA, 29 U.S.C. §1001 et seq.

        8.      This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and have significant contacts with this District, and because

ERISA provides for nationwide service of process.




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 3 of 42 Document 1
        9.      Venue is appropriate in this District within the meaning of 29 U.S.C. §1132(e)(2)

because some or all of the violations of ERISA occurred in this District and Defendants reside and

may be found in this District. Venue is also proper in this District pursuant to 28 U.S.C. §1391

because Defendants do business in this District and a substantial part of the events or omissions

giving rise to the claims asserted herein occurred within the District.

        10.     In conformity with 29 U.S.C. §1132(h), Plaintiff served the Complaint by certified

mail on the Secretary of Labor and the Secretary of the Treasury.

                                             PARTIES

        11.     Plaintiff, Lorie M. Guyes, is a resident of the State of Wisconsin and currently

resides in Appleton, Wisconsin, and during the Class Period, was a participant in the Plan under

29 U.S.C. § 1002(7).

        12.     In approximately April 2008, Plaintiff commenced employment with Nestle USA

in the position of General Laborer.

        13.     On or about April 13, 2020, Plaintiff’s employment with Nestle ended.

        14.     Plaintiff has Article III standing to bring this action on behalf of the Plan because

she suffered an actual injury to her own Plan account in which she is still a Participant, that injury

is fairly traceable to Defendants’ unlawful conduct, and the harm is likely to be redressed by a

favorable judgment.

        15.     It is well settled, moreover, that recovery may be had for the Class Period before

Plaintiff personally suffered injury, as that turns on ERISA §502(a)(2) on which his claim rests.

This claim is brought in a representative capacity on behalf of the Plan as a whole and remedies

under ERISA §409 protect the entire Plan. Courts have recognized that a plaintiff with Article III

standing, like Plaintiff, may proceed under ERISA §502(a)(2) on behalf of the Plan and all




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 4 of 42 Document 1
participants in the Plan. Plaintiff may seek relief under ERISA §502(a)(2) that sweeps beyond his

own injury and beyond any given investment he has held as a Participant in the Plan.

        16.     The named Plaintiff and all Participants in the Plan suffered ongoing financial harm

as a result of Defendants’ continued imprudent and unreasonable investment and fee decisions made

with regard to the Plan.

        17.     Plaintiff did not have knowledge of all material facts (including, among other

things, the cost of the Plan’s recordkeeping services compared to similarly-sized plans, the Plan’s

leverage to negotiate lower recordkeeping expenses, the cost of the Plan’s managed account service

compared to similarly situated plans, and the Plan’s leverage to negotiate managed account

expenses) necessary to understand that Defendants breached their fiduciary duties and engaged in

other unlawful conduct in violation of ERISA, until shortly before this suit was filed.

        18.     Further, Plaintiff did not have actual knowledge of the specifics of Defendants’

decision-making processes with respect to the Plan (including Defendants’ processes for selecting

and monitoring the Plan’s recordkeeper and Defendants’ processes for selecting and monitoring the

Plan’s managed account service provider) because this information is solely within the possession

of Defendants prior to discovery. For purposes of this Complaint, Plaintiff has drawn reasonable

inferences regarding these processes based upon (among other things) the facts set forth above.

        19.     The named Plaintiff and all participants in the Plan, having never managed a large

401(k) Plan such as the Plan, lacked actual knowledge of reasonable fee levels and prudent

alternatives available to such Plans.

        20.     Nestle USA Inc. (“Nestle”), under the Plan Sponsor name of Nestle USA, Inc.

Savings Plan Administration, is located at 30500 Bainbridge Road, Solon, OH 44139-2216. In this

Complaint, “Nestle” refers to the named defendant and all parent, subsidiary, related, predecessor,




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 5 of 42 Document 1
and successor entities to which these allegations pertain. Nestle is composed of seven operating

companies: Nestlé USA, Nestlé Waters North America, Nestlé Purina, Gerber, Nestlé Health

Science, Nestlé Professional, and Nespresso. Nestlé is home to more than 200 U.S. locations in 34

states, including 68 manufacturing facilities. Nestle employs more than 36,000 people in the United

States.

          21.   Nestle acted through its officers, including the Board Defendants, and their

members (John and Jane Does 1-10), to perform Plan-related fiduciary functions in the course and

scope of their business. Nestle appointed other Plan fiduciaries, and accordingly had a concomitant

fiduciary duty to monitor and supervise those appointees. For these reasons, Nestle is a fiduciary of

the Plan, within the meaning of 29 U.S.C. § 1002(21)(A).

          22.   Nestle is both the Plan sponsor and the Plan Administrator of the Nestle Inc. 401(k)

Savings Plan.

          23.   As the Plan Administrator, Nestle is a fiduciary with day-to-day administration and

operation of the Plan under 29 U.S.C. § 1002(21)(A). It has authority and responsibility for the

control, management, and administration of the Plan in accord with 29 U.S.C. § 1102(a). Nestle has

exclusive responsibility and complete discretionary authority to control the operation, management,

and administration of the Plan, with all powers necessary to properly carry out such responsibilities.

          24.   Nestle in its Plan Administrator capacity, as well as individuals who carried out

Plan functions (John and Jane Does 11-20), are collectively referred to herein as the “Plan

Administrator Defendants.”

          25.   To the extent that there are additional officers and employees of Nestle who

are/were fiduciaries of the Plan during the Class Period, or other individuals who were hired as

investment managers for the Plan during the Class Period, the identities of whom are currently




           Case 1:20-cv-01560-WCG Filed 10/09/20 Page 6 of 42 Document 1
unknown to Plaintiff, Plaintiff reserves the right, once their identities are ascertained, to seek leave

to join them to the instant action. Thus, without limitation, unknown “John and Jane Doe”

Defendants 21-30 include, but are not limited to, Nestle officers and employees who are/were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A),

during the Class Period.

        26.     The Plan is a “defined contribution” pension Plan under 29 U.S.C. §1102(2)(A) and

1002(34), meaning that Nestle’s contribution to the payment of Plan costs is guaranteed but the

pension benefits are not. In a defined contribution Plan, the value of participants’ investments is

“determined by the market performance of employee and employer contributions, less expenses.”

Tibble, 135 S. Ct.at 1826. Thus, the employer has no incentive to keep costs low or to closely

monitor the Plan to ensure every investment remains prudent, because all risks related to high fees

and poorly performing investments are borne by the participants.

        27.     The Plan currently has about $4,200,000,000 in assets entrusted to the care of the

Plan’s fiduciaries. The Plan had substantial bargaining power regarding the fees and expenses that

were charged against participants’ investments. Defendants, however, did not sufficiently attempt

to reduce the Plan’s expenses or exercise appropriate judgment to monitor each investment option

to ensure it was a prudent choice.

        28.     With 39,472 participants in the year 2018, the Plan had more participants than

99.97% of the defined contribution Plans in the United States that filed 5500 forms for the 2018

Plan year. Similarly, with $4,292,939,117 in assets in the year 2018, the Plan had more assets than

99.97% of the defined contribution Plans in the United States that filed 5500 forms for the 2018

Plan year.




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 7 of 42 Document 1
                               ERISA’S FIDUCIARY STANDARDS

         29.     ERISA imposes strict fiduciary standards of loyalty and prudence on Defendants

as a Plan fiduciaries. 29 U.S.C. §1104(a)(1) provides in relevant part:

         [A] fiduciary shall discharge his duties with respect to a Plan solely in the interest
         of the participants and beneficiaries and –

         (A) for the exclusive purpose of:

         (i) providing benefits to participants and their beneficiaries; and
         (ii) defraying reasonable expenses of administering the Plan; [and]

         (B) with the care, skill, prudence, and diligence under the circumstances then
         prevailing that a prudent man acting in a like capacity and familiar with such
         matters would use in the conduct of an enterprise of like character and with like
         aims.

         30.     With certain exceptions, 29 U.S.C. §1103(c)(1) provides in relevant part:

         [T]he assets of a Plan shall never inure to the benefit of any employer and shall be
         held for the exclusive purposes of providing benefits to participants in the Plan and
         their beneficiaries and defraying reasonable expenses of administering the Plan.

         31.     29 U.S.C. §1109 provides in relevant part:

         Any person who is a fiduciary with respect to a Plan who breaches any of the
         responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter
         shall be personally liable to make good to such Plan any losses to the Plan resulting
         from each such breach, and to restore to such Plan any profits of such fiduciary
         which have been made through use of assets of the Plan by the fiduciary, and shall
         be subject to such other equitable or remedial relief as the court may deem
         appropriate, including removal of such fiduciary.

         32.     Under ERISA, fiduciaries that exercise any authority or control over Plan assets,

including the selection of Plan investments and service providers, must act prudently and for the

exclusive benefit of participants in the Plan, and not for the benefit of third parties including service

providers to the Plan such as recordkeepers and those who provide investment products. Fiduciaries

must ensure that the amount of fees paid to those service providers is no more than reasonable.

DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A; see also 29 U.S.C. §1103(c)(1) (Plan assets “shall




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 8 of 42 Document 1
be held for the exclusive purposes of providing benefits to participants in the Plan and their

beneficiaries and defraying reasonable expenses of administering the Plan”).

        33.     “[T]he duty to conduct an independent investigation into the merits of a particular

investment” is “the most basic of ERISA’s investment fiduciary duties.” In re Unisys Savings Plan

Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d 270, 279 (2nd Cir. 1984)

(fiduciaries must use “the appropriate methods to investigate the merits” of Plan investments).

Fiduciaries must “initially determine, and continue to monitor, the prudence of each investment

option available to Plan Participants.” DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir.

2007) (emphasis original); 29 C.F.R. §2550.404a-1; DOL Adv. Opinion 98-04A; DOL Adv.

Opinion 88-16A. Thus, a defined contribution Plan fiduciary cannot “insulate itself from liability

by the simple expedient of including a very large number of investment alternatives in its portfolio

and then shifting to the participants the responsibility for choosing among them.” Hecker v. Deere

& Co., 569 F.3d 708, 711 (7th Cir. 2009). Fiduciaries have “a continuing duty to monitor

investments and remove imprudent ones[.]” Tibble, 135 S. Ct. at 1828-29.

        34.     “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act §7.

        35.     29 U.S.C. §1132(a)(2) authorizes Plan Participants to bring a civil action for

appropriate relief under 29 U.S.C. §1109.

                           DEFINED CONTRIBUTION INDUSTRY

        36.     Over the past three decades, defined contribution plans have become the most

common employer-sponsored retirement plan. A defined contribution plan allows employees to

make pre-tax elective deferrals through payroll deductions to an individual account under a plan.




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 9 of 42 Document 1
Among many options, employers may make contributions on behalf of all employees and/or make

matching contributions based on the employees’ elective deferrals. Employees with money in a

plan are referred to as “Participants.”

 Recordkeeping and Related Administrative Services

          37.   Recordkeeping and related administrative (“RK&A”) services are necessary for all

defined contribution plans. These services include, but are not limited to, those related to

maintaining plan records, tracking participant account balances and investment elections,

transaction processing, call center support, participant communications, and trust and custody

services. Defendants received a standard package of RK&A services.

          38.   Third-party service providers, often known as “recordkeepers,” provide RK&A

services on behalf of a defined contribution plan. Some recordkeepers provide only recordkeeping

and related services and some recordkeepers are subsidiaries of financial services and insurance

companies that distribute mutual funds, insurance products, and other investment options.

          39.   The market for defined contribution recordkeeping services is highly competitive,

particularly for a Plan like Defendants’ with large numbers of participants and large amounts of

assets.

          40.   Since at least the mid-2000s, the fee that RK&A service providers have been

willing to accept for providing RK&A services has decreased.

          41.   The underlying cost to a recordkeeper of providing the RK&A services to a defined

contribution plan is primarily dependent on the number of participant accounts in the Plan rather

than the amount of assets in the Plan.

          42.   The incremental cost for a recordkeeper to provide RK&A services for a

participant’s account does not materially differ from one participant to another and is generally not




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 10 of 42 Document 1
dependent on the balance of the participant’s account.

        43.     Recordkeepers for relatively larger defined contribution plans, like the Plan here,

experience certain efficiencies of scale that lead to a reduction in the per-participant cost as the

number of participants increase because the marginal cost of adding an additional participant to a

recordkeeping platform is relatively low. These economies of scale are inherent in all recordkeeping

arrangements for defined contribution plans. When the number of participants with an account

balance increases in a defined contribution plan, the recordkeeper is able to spread the cost of

providing recordkeeping services over a larger participant base, thereby reducing the unit cost of

delivering services on a per-participant basis.

        44.     Therefore, while the total cost to a provider for RK&A services increases as more

participants join the Plan, the cost per participant to deliver the services decreases.

        45.     Since at least the early 2000s, plan fiduciaries and their consultants and advisors

have been aware of this cost structure dynamic for RK&A providers.

        46.     Since at least the early 2000s, Defendants should have been aware of this cost

structure dynamic for RK&A providers.

        47.     Sponsors of defined contribution plans contract for RK&A services separately from

any contracts related to the provision of investment management services to plan participants.

        48.     The investment options selected by plan fiduciaries often have a portion of the total

expense ratio allocated to the provision of recordkeeping services that the recordkeeper provides

on behalf of the investment manager, e.g., RK&A services.

        49.     As a result, RK&A service providers often make separate contractual arrangements

with mutual fund providers. For example, RK&A providers often collect a portion of the total

expense ratio fee of the mutual fund in exchange for providing services that would otherwise have




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 11 of 42 Document 1
to be provided by the mutual fund.

        50.      The fees described in the aforementioned paragraph are known in the defined

contribution industry as “revenue sharing.”

        51.      For example, if a mutual fund has a total expense ratio fee of 0.75%, the mutual

fund provider may agree to pay the RK&A provider 0.25% of the 0.75% total expense ratio fee that

is paid by the investor in that mutual fund (in this context the Plan Participant). That 0.25% portion

of the 0.75% total expense ratio fee is known as the “revenue sharing.”

        52.      In the context of defined contribution plans, the amount of revenue sharing is

deemed to be the amount of revenue paid by participants that is allocable to RK&A services and,

in some cases, other services provided to the Plan. The difference between the total expense ratio

and the revenue sharing is known as the “Net Investment Expense to Retirement Plans.”

        53.      In the context of defined contribution plans, when a Plan adopts prudent and best

practices, the Net Investment Expense to Retirement Plans is the actual amount a Plan Participant

pays for the investment management services provided by a portfolio manager.

        54.      In the context of defined contribution plans, when multiple share classes of a mutual

fund are available to a retirement plan, the share class that provides the lowest Net Investment

Expense to Retirement Plans is often referred to as the “Most Efficient Share Class.”

        55.      Providers of Retirement Plan Services, including RK&A services, typically collect

their fees through direct payments from the Plan or through indirect compensation such as revenue

sharing, or some combination of both.

        56.      Regardless of the pricing structure that the Plan Fiduciary negotiates with the

recordkeeper, the amount of compensation paid to the recordkeeper for the RK&A services must

be reasonable.




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 12 of 42 Document 1
        57.     As a result, plan fiduciaries must understand the total dollar amounts paid to their

RK&A provider and be able to determine whether the compensation is reasonable by understanding

what the market is for the RK&A services received by the Plan.

        58.     Because RK&A fees are actually paid in dollars and because of the cost dynamic

noted in the aforementioned paragraphs, the fees paid for RK&A services are evaluated and

compared on a dollar per participant basis.

        59.     It is well known among retirement Plan consultants and advisors (who often act as

co-fiduciaries to the Plan Fiduciaries) that, all else being equal, a Plan with more participants can

and will receive a lower effective per participant fee when evaluated on a per participant basis.

        60.     During the Class Period, Defendants knew and/or were aware that a Plan with more

participants can and will receive a lower effective per participant fee when evaluated on a per

participant basis.

        61.     During the Class Period, Defendants knew and/or were aware that the Plan should

have received a lower effective per participant fee when evaluated on a per participant basis.

Managed Account Service Fees

        62.     Plan Fiduciaries of a defined contribution Plan have a continuing and regular

responsibility to select and monitor all investment options they make available to Plan Participants.

        63.     Managed account service fees have recently emerged as another growing category

of fees. The market for these three service providers is large and competitive.

        64.     Defendants also caused Plan Participants to pay excessive managed account service

fees during the Class Period. A managed account is an investment service under which a participant

pays a fee to have a managed account provider invest her account in a portfolio of preselected

investment options. Managed account providers “generally offer the same basic service—initial




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 13 of 42 Document 1
and ongoing investment management of a 401(k) plan participant’s account based on generally

accepted industry methods.” The United States Government Accountability Office (“GAO”),

401(K) PLANS: Improvements Can Be Made to Better Protect Participants in Managed Accounts,

at 14 (June 2014), available at https://www.gao.gov/assets/670/664391.pdf. Assets are generally

managed based upon a program designed by the managed account provider that customizes the

participant’s portfolio based upon factors such as their risk tolerance and the number of years before

they retire.

         65.     Participants who sign up for managed account services are generally charged an

annual fee that is a percentage of the participant’s account balance. Typically, though not always,

pricing is tiered. For example, the first $50,000 of assets may be charged a certain fee level, the

next $150,000 in assets at a lower level, and all remaining assets at a still-lower level.

         66.     The participant has no control over the rate they are charged—fee levels are

determined at the plan level through a contractual agreement between the managed account provider

and the fiduciaries of the plan. When managed account services were first introduced roughly 25

years ago, these fees were generally fixed by either the managed account provider or the

recordkeeper, leaving little or no room for negotiation. However, for at least the past decade, larger

plans have been able to negotiate multiple facets of the fees charged by managed account providers.

This includes both the asset levels at which particular tiers start (i.e., the highest tier applies to the

first $25,000 versus the first $100,000) as well as the percentage charged at each fee level.

         67.     As with any service provider, one of the most important factors when selecting a

managed account provider is fees. Managed account services have historically been expensive

compared to other alternatives, such as target date funds. But, in recent years, a number of managed

account service providers such as Fidelity, Morningstar, Financial Engines, and Great-West have




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 14 of 42 Document 1
emerged that are capable of providing a high level of managed account services at competitive rates.

As this industry segment has matured over the past decade, expenses have declined, and

competition has increased. As a result, fees for managed account services have been declining for

a number of years.

        68.     As with recordkeeping services, prudent fiduciaries will regularly monitor the

amount of managed account service fees the plan is paying and will conduct periodic cost

benchmarking to determine whether those amounts are consistent with the amounts paid by other

similarly situated plans. As with recordkeeping, if the benchmarking analysis demonstrates that the

plan is paying higher fees than other similarly situated plans, a prudent fiduciary will solicit bids

from other managed account service providers.

                                            THE PLAN

        69.     Started on October 1, 1990, the Plan now has over 39,000 participants and assets

of approximately $4,200,000,000. More specifically, at the end of the year 2018, the Plan had

approximately 39,472 participants and approximately $4,292,939,117 in assets.

        70.     At all relevant times, the Plan’s fees were excessive when compared with other

comparable 401(k) Plans offered by other sponsors that had similar numbers of plan participants,

and similar amounts of money under management. The fees were also excessive relative to the

RK&A services received. These excessive fees led to lower net returns than participants in

comparable 401(k) Plans enjoyed.

        71.     Defendants’ mismanagement of the Plan, to the detriment of Plan Participants and

beneficiaries, breached the fiduciary duties of prudence and loyalty in violation of 29 U.S.C. §1104.

                       STANDARD OF CARE FOR PRUDENT FIDUCIARIES
                        SELECTING & MONITORING RECORDKEEPERS

        72.     A Plan Fiduciary is required to fully understand all sources of revenue received by




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 15 of 42 Document 1
its RK&A service provider/recordkeeper. It must regularly monitor that revenue to ensure that the

compensation received by the recordkeeper is and remains reasonable for the services provided.

        73.     Prudent Plan Fiduciaries ensure they are paying only reasonable fees for RK&A

services by soliciting competitive bids from other service providers to perform the same services

currently being provided to the Plan. This is not a difficult or complex process and is performed

regularly by prudent Plan Fiduciaries. Plan Fiduciaries need only request a bid from salespeople at

other service providers. For Plans with as many participants as Defendants’ Plan, most

recordkeepers would require only the number of participants and the amount of the assets to provide

a quote while others might only require the number of participants.

        74.     Prudent Plan Fiduciaries have all of this information readily available and can

easily receive a quote from other service providers to determine if the current level of fees is

reasonable.

        75.     Having received bids, the prudent Plan Fiduciary can negotiate with its current

provider for a lower fee and/or move to a new provider to provide the same (or better) services for

a competitive reasonable fee.

        76.     Prudent plan Fiduciaries follow this same process to monitor the fees of retirement

Plan advisors and/or consultants as well as any other covered service providers.

        77.     After the revenue requirement is negotiated, the plan Fiduciary determines how to

pay the negotiated RK&A fee. The employer/Plan Sponsor can pay the recordkeeping fee on behalf

of participants, which is the most beneficial to plan Participants. If the employer were paying the

fee, the employer would have an interest in negotiating the lowest fee a suitable recordkeeper would

accept. Usually, however, the employer decides to have the Plan (Plan Participants) pay the

recordkeeping fee instead. If the recordkeeping fee is paid by Plan Participants, the Plan Fiduciary




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 16 of 42 Document 1
can allocate the negotiated recordkeeping fee among participant accounts at the negotiated per-

participant rate, or pro-rata based on account values, among other less common ways.

        78.     In other words, if the Plan negotiates a per participant revenue threshold, e.g.,

$45.00, the Plan does not need to require that each participant pay $45.00. Rather, the Plan

Fiduciary could determine that an asset-based fee is more appropriate for Plan Participants and

allocate the RK&A fee pro rata to participants. For example, a 10,000-participant Plan with a $45.00

revenue threshold would pay $450,000 for RK&A services. If the Plan had $450,000,000 in assets,

then the $450,000 would work out to 10 basis points. Accordingly, the Plan Fiduciary could allocate

the $450,000 to Plan Participants by requiring that each participant pay 10 basis points.

        79.     In an asset-based pricing structure, the amount of compensation received by the

service provider is based on a percentage of the total assets in the Plan. This structure creates

situations in which the RK&A services provided by the recordkeeper do not change but, because

of market appreciation and contributions to the Plan, the revenue received by the recordkeeper

increases. This structure was historically preferred by recordkeepers because it allowed

recordkeepers to obtain an increase in revenue without having to ask the client to pay a higher fee.

        80.     Regardless of the pricing structure negotiated by the Plan Fiduciary, the Plan

Fiduciary must ensure that the fee paid to the recordkeeper for RK&A services is reasonable for the

level of services provided.

        81.     All of these standards were accepted and understood by prudent Plan Fiduciaries,

including Defendants, at all times during the Class Period.

        82.     For example, fiduciary best practices based on DOL guidelines, case law, and

marketplace experience are as follows:

        1. Price administrative fees on a per-participant basis.
        2. Benchmark and negotiate recordkeeping and investment fees separately.



         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 17 of 42 Document 1
         3. Benchmark and negotiate investment fees regularly, considering both fund vehicle and
asset size.
        4. Benchmark and negotiate recordkeeping and trustee fees at least every other year. . . .
        7. Review services annually to identify opportunities to reduce administrative costs.1

        83.     Defendants’ recordkeepers during the Class Period was Voya Institutional Plan

Services (“Voya”), which is a well-known provider of RK&A services.

        84.     Prudent fiduciaries implement three related processes to prudently manage and

control a Plan’s recordkeeping costs. Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

(holding that fiduciaries of a 401(k) Plan “breach[] their fiduciary duties” when they “fail[] to

monitor and control recordkeeping fees” incurred by the Plan); George v. Kraft Foods Glob., Inc.,

641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution Plan Fiduciaries have a

“duty to ensure that [the recordkeeper’s] fees [are] reasonable”).

        85.     First, a Plan Fiduciary must pay close attention to the recordkeeping fees being paid

by the Plan. A hypothetical prudent Fiduciary tracks the recordkeeper’s expenses by demanding

documents that summarize and contextualize the recordkeeper’s compensation, such as fee

transparencies, fee analyses, fee summaries, relationship pricing analyses, cost-competitiveness

analyses, and multi-practice and standalone pricing reports.

        86.     Second, to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a Plan, a

prudent hypothetical Fiduciary must identify all fees, including direct compensation and revenue

sharing being paid to the Plan’s recordkeeper. To the extent that a Plan’s investments pay asset-

based revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments




1
 “Fiduciary Best Practices,” DC Fee Management — Mitigating Fiduciary Risk and Maximizing Plan Performance,
Mercer Investment Consulting (2013).



         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 18 of 42 Document 1
to ensure that the recordkeeper’s total compensation from all sources does not exceed reasonable

levels, and require that any revenue sharing payments that exceed a reasonable level be returned to

the Plan and its Participants.

        87.     Third, a hypothetical plan Fiduciary must remain informed about overall trends in

the marketplace regarding the fees being paid by other Plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the Plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP should

happen at least every three (3) years as a matter of course, and more frequently if the Plans

experience an increase in recordkeeping costs or fee benchmarking reveals the recordkeeper’s

compensation to exceed levels found in other, similar Plans.

        88.     By merely soliciting bids from other providers a prudent Plan Fiduciary can quickly

and easily gain an understanding of the current market for similar RK&A services and have an idea

of a starting point for negotiation. Accordingly, the only way to determine the true market price at

a given time is to obtain competitive bids through some process. See George v. Kraft Foods Global,

Inc., 641 F.3d 786, 800 (7th Cir. 2011) (failure to solicit bids, and higher-than-market

recordkeeping fees, supported triable fiduciary breach claim).

         THE PLAN’S FIDUCIARIES DID NOT EFFECTIVELY MONITOR RK&A
     FEES AND, AS A RESULT, THE PLAN PAID UNREASONABLE RK&A FEES

        89.     A Plan Fiduciary must continuously monitor its RK&A fees by regularly soliciting

competitive bids to ensure fees paid to covered service providers (such as recordkeepers) are

reasonable.

        90.     During the Class Period, Defendants knew or should have known that they must

regularly monitor the Plan’s RK&A fees paid to covered service providers, including but not limited




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 19 of 42 Document 1
to Voya.

        91.      During the Class Period, Defendants failed to regularly monitor the Plan’s RK&A

fees paid to covered service providers, including but not limited to Voya.

        92.      During the Class Period, Defendants knew or should have known that they must

regularly solicit quotes and/or competitive bids from covered service providers, including but not

limited to Voya, in order to avoid paying objectively unreasonable fees for RK&A services.

        93.      During the Class Period, Defendants failed to regularly solicit quotes and/or

competitive bids from covered service providers, including but not limited to Voya, in order to

avoid paying unreasonable fees for RK&A services.

        94.      During the Class Period, Defendants knew or should have known that it was in the

best interests of the Plan’s Participants to ensure that the Plan paid no more than a competitive

reasonable fee for RK&A services.

        95.      During the Class Period, and unlike a hypothetical prudent Fiduciary, Defendants

failed to ensure that the Plan paid no more than a competitive reasonable fee for RK&A services.

        96.      During the Class Period, and unlike a hypothetical prudent Fiduciary, Defendants

did not have process in place to ensure that the Plan paid no more than a competitive reasonable fee

for RK&A services. Alternatively, to the extent there was a process in place that was followed by

Defendants, it was done so ineffectively given the objectively unreasonable fees paid for RK&A

services.

        97.      During the Class Period, and unlike a hypothetical prudent Fiduciary, Defendants

did not engage in any objectively reasonable and/or prudent efforts to ensure that the Plan paid no

more than a competitive reasonable fee for RK&A services.

        98.      During the Class Period and because Defendants failed to regularly monitor the




            Case 1:20-cv-01560-WCG Filed 10/09/20 Page 20 of 42 Document 1
Plan’s RK&A fees paid to covered service providers, including but not limited to Voya, the Plan’s

RK&A service fees were significantly higher than they would have been had Defendants engaged

in this process.

         99.       During the Class Period and because Defendants did not regularly solicit quotes

and/or competitive bids from covered service providers, including but not limited to Voya, before

and/or when paying fees for RK&A services, the Plan’s RK&A service fees were significantly

higher than they would have been had Defendants engaged in these processes. Alternatively, to the

extent there was a process in place that was followed by Defendants, it was done so ineffectively

given the objectively unreasonable fees paid for RK&A services.

         100.      During the Class Period and because Defendants did not engage in any objectively

reasonable and/or prudent efforts when paying fees for RK&A services to covered service

providers, including but not limited to Voya, these RK&A service fees were significantly higher

than they would have been had Defendants engaged in these efforts.

         101.      From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table below shows the actual year-end participants and annual RK&A fees illustrating

that the Plan had on average 39,557 participants and paid an average effective annual RK&A fee

of at least approximately $2,357,846, which equates to an average of at least approximately $60 per

participant. These are the minimum amounts that could have been paid.

                             Recordkeeping and Administration (RK&A) Fees
                               2014         2015         2016         2017         2018       Average
 Participants                  39,375       39,841       40,098       39,000       39,472       39,557
 Est. RK&A Fees              $2,461,663   $2,756,235   $2,592,736   $1,847,621   $2,130,973   $2,357,846
 Est. RK&A Per Participant      $63          $69          $65          $47          $54          $60




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 21 of 42 Document 1
        102.    From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table below illustrates the annual RK&A fees paid by other comparable Plans of similar

sizes with similar amounts of money under management, compared to the average annual RK&A

Fees paid by the Plan (as identified in the table above).

     Comparable Plans' RK&A Fees Based on Publicly Available Information from Form 5500 1
                                                                             RK&A
                                                                             Price                Graph
               Plan               Participants       Assets       RK&A Price /pp     Recordkeeper Color
 Sutter Health Retirement
                                    13,248        $406,000,195     $460,727   $35      Fidelity   White
 Income Plan
 Fortive Retirement Savings
                                    13,502       $1,297,404,611    $472,673   $35      Fidelity   White
 Plan

 The Tax Sheltered Annuity Plan
                                    13,950        $993,649,270     $416,395   $30      Fidelity   White
 Of Texas Children'S Hospital
 DHL Retirement Savings Plan        14,472        $806,883,596     $483,191   $33      Fidelity   White
 Dollar General Corp 401(k)
                                    16,125        $355,768,325     $516,000   $32       Voya      White
 Savings and Retirement Plan
 Sanofi U.S. Group Savings Plan     24,097       $5,522,720,874 $558,527      $23 T. Rowe Price White
 The Rite Aid 401(k) Plan           31,330       $2,668,142,111 $1,040,153    $33     Alight    White
 Kindred 401(k)                     34,092       $1,299,328,331 $1,121,564    $33 T. Rowe Price White
 The Savings And Investment
                                    34,303       $2,682,563,818 $1,130,643    $33     Vanguard    White
 Plan
 Nestle 401(K) Savings Plan
                                    39,557       $4,140,807,574 $2,357,846    $60       Voya      Red
 Average Fee
 Kaiser Permanente
 Supplemental Savings and           47,358       $3,104,524,321 $1,298,775    $27     Vanguard    White
 Retirement Plan
 Sutter Health 403(B) Savings
                                    73,408       $3,681,162,013 $1,908,133    $26      Fidelity   White
 Plan
 Google LLC 401(K) Savings Plan     82,725       $11,786,824,293 $1,676,414   $20     Vanguard    White
 Raytheon Savings And
                                    82,788       $17,243,679,305 $2,292,583   $28      Fidelity   White
 Investment Plan

 1
  Price calculations are based on 2018 Form 5500 information or the most recent Form 5500 if 2018 is
 not available.




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 22 of 42 Document 1
        103.    From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the graph below illustrates the annual RK&A fees paid by other comparable Plans of similar

sizes with similar amounts of money under management, compared to the average annual RK&A

Fees paid by the Plan (as identified in the table above), with the white data points representing

RK&A fees that RK&A providers offered to (and were accepted by) comparable Plans.




        104.    From the years 2014 to 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table and graph above illustrates that the Plan paid an effective average annual RK&A

fee paid of at least $60 per participant for RK&A services.

        105.    From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 23 of 42 Document 1
Period, the table and graph above illustrate that a hypothetical prudent plan Fiduciary would have

paid on average an effective annual RK&A fee of around $28 per participant, if not lower.

        106.     From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, and as also compared to other Plans of similar sizes with similar amounts of money under

management, had Defendants been acting in the exclusive best interest of the Plan’s Participants

the Plan actually would have paid significantly less than an average of approximately $2,357,846

per year in RK&A fees, which equated to an effective average of approximately $60 per participant

per year.

        107.     From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, and as also compared to other Plans of similar sizes with similar amounts of money under

management, had Defendants been acting in the best interests of the Plan’s Participants, the Plan

actually would have paid on average a reasonable effective annual market rate for RK&A services

of approximately $1,107,602, per year in RK&A fees, which equates to approximately $28 per

participant per year. During the entirety of the Class Period, a hypothetical prudent plan Fiduciary

would not agree to pay more than double what they could otherwise pay for RK&A services.

        108.     From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the Plan additionally cost its Participants on average approximately $1,250,244 per year in

RK&A fees, which equates to on average approximately $32 per participant per year.

        109.     From the years 2014 to 2018, and because Defendants did not act in the best

interests of the Plan’s Participants, and as compared to other Plans of similar sizes with similar




            Case 1:20-cv-01560-WCG Filed 10/09/20 Page 24 of 42 Document 1
amounts of money under management, the Plan actually cost its Participants a total minimum

amount of approximately $6,251,221 in unreasonable and excessive RK&A fees.

        110.    From the years 2014 to 2018 based upon the best publicly available information,

which was equally or even more easily available to Defendants during the Class Period, because

Defendants did not act in the best interests of the Plan’s Participants, and as compared to other Plans

of similar sizes with similar amounts of money under management, the Plan actually cost its

Participants (when accounting for compounding percentages) a total, cumulative amount in excess

of $7,395,159 in RK&A fees.

        111.    During the entirety of the Class Period, and unlike a hypothetical prudent fiduciary,

Defendants did not regularly and/or reasonably assess the Plan’s RK&A fees it paid to Voya.

        112.    During the entirety of the Class Period, and unlike a hypothetical prudent Fiduciary,

Defendants did not engage in any regular and/or reasonable examination and competitive

comparison of the RK&A fees it paid to Voya vis-à-vis the fees that other RK&A providers would

charge for the same services.

        113.    During the entirety of the Class Period, Defendants knew or had knowledge that it

must engage in regular and/or reasonable examination and competitive comparison of the Plan’s

administrative costs and RK&A fees it paid to Voya, but Defendants simply failed to do so.

        114.    During the entirety of the Class Period and had Defendants engaged in any regular

and/or reasonable examination and competitive comparison of the RK&A fees it paid to Voya, it

would have realized and understood that the Plan was compensating Voya unreasonably and

inappropriately for its size and scale, passing these objectively unreasonable and excessive fee

burdens to Plaintiff and the Plan Participants. The fees were also excessive relative to the RK&A

services received.




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 25 of 42 Document 1
        115.    During the entirety of the Class Period and by failing to recognize that the Plan and

its participants were being charged much higher administrative costs and RK&A fees than they

should have been and/or by failing to take effective remedial actions as described herein,

Defendants breached their fiduciary duties to Plaintiff and the Plan Participants.

   THE PLAN’S FIDUCIARIES DID NOT EFFECTIVELY MONITOR MANAGED
 ACCOUNT SERVICE FEES AND, AS A RESULT, THE PLAN PAID UNREASONABLE
                  MANAGED ACCOUNT SERVICE FEES

        116.    Since at least 2010, Defendants have retained Voya Retirement Advisors, LLC

(“Voya Retirement”)—one of the largest managed account service providers in in the industry—to

provide managed.

        117.    Upon information and belief, during the Class Period, the Defendants made

available to Plan participants a managed account service called the “Professional Management”

service, which was offered by the Plan’s recordkeeper, Voya Retirement.

        118.    For this service, up through the end of 2019, Defendants have allowed participants

to pay an annual fee of at least 0.50% on the first $100,000, 0.40% on the next $150,000, and 0.25%

on assets greater than $250,000.

        119.    It is worth noting that the Defendants, through their use of a Master Trust, do not

have to disclose details related to the usage of the “Professional Management” service nor the dollar

amount of the fees collected by the service provider.

        120.    Moreover, companies are not required to publicly disclose the fee rates for managed

account services making it difficult to obtain marketplace data. That said, upon information and

belief, the table below illustrates the fee rates paid by similarly situated plans for virtually and

materially identical managed account services.




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 26 of 42 Document 1
           Managed Account service fee rates of similarly       Fee on     Fee on    Fee on
                           situated plans                       1st Tier   2d Tier   3d Tier
                 Nestle "Professional Management" service 0.50%             0.40%     0.25%
         AGFA Healtkcare Corp. Employee Savings Plan (2018) 0.40%           0.30%     0.20%
                   Caterpillar Sponsored 401(k) Plans (2016) 0.40%          0.30%     0.20%
                                  Citi Ret. Savings Plan (2015) 0.35%       0.30%     0.25%
                        JC Penney 401(k) Savings Plan (2015) 0.35%          0.25%     0.10%
                  Comcast Corp. Ret. Investment Plan (2019) 0.00%           0.30%     0.20%

       121.    As illustrated above, in all cases except for one, the participants in the Plan are

paying fee rates greater than participants in similarly situated plans. In the case of the one

exception, the Plan participants are paying the highest rate which is tied with the rate of one other

plan (see portions of the table highlighted in red).

       122.    Additionally, the asset levels required to achieve a lower fee tier are higher for Plan

participants than for participants in at least one of the other similarly situated plans. For example,

upon information and belief, as of 2019, participants in Comcast's 401(k) plan pays no fees on

their first $25,000, 0.30% on the next $225,000, and 0.20% on the remainder.

       123.    Furthermore, there are a number of other managed account providers whose

services are virtually identical to the services provided to Plan participants through the

“Professional Management” service and whose fees range from 0.25% to 0.30% on all assets, e.g.,

Betterment, Vanguard, and Charles Schwab, for plans much smaller than the Plan.

       124.    As a result, it is clear that the fee rates paid by the Plan participants for the

“Professional Management” service were excessive and not reasonable given the Plan’s size and

negotiating power.

       125.    Moreover, upon information and belief, the Plan’s “Professional Management”

service added no material value to participants to warrant the additional fees. In most cases, the

asset allocation created by the “Professional Management” service was not materially different




        Case 1:20-cv-01560-WCG Filed 10/09/20 Page 27 of 42 Document 1
than the asset allocation of the age appropriate target date option made available to the Plan’s

participants at a much lower fee.

       126.    As a result, upon information and belief, based on the value provided, the

reasonable fee for Plan’s “Professional Management” service was zero or very close to zero.

       127.    Upon information and belief, Defendants did not prudently evaluate the

incremental value provided by the Plan’s “Professional Management” service to determine that

the fees were warranted.

       128.    A prudent fiduciary would have conducted periodic cost benchmarking and taken

other measures (including issuing an RFP, if necessary), as well as evaluating the incremental

value provided to Plan participants, to ensure that the amounts paid by the Plan for managed

account services were reasonable. Had Defendants done so, the Plan would not have paid the

excessive managed account service fees that it did.

       129.    Based on the excessive amounts paid by the Plan for managed account services, it

is reasonable to infer that Defendants failed to prudently monitor and manage the Plan’s managed

account services. Defendants’ failure to properly monitor or control fees for the Plan’s managed

account service cost resulted in Plan participants paying excessive and unreasonable fees and

constitutes a separate and independent breach of fiduciary duty.

       130.    Sometime in 2019, the fee on the first asset tier was reduced to 0.45% starting on

January 1, 2020. Despite all the information noted above about market alternatives being equally,

or even more easily available to Defendants, no other fee reductions were implemented on January

1, 2020. This is further evidence of Defendants’ imprudence and failure to determine reasonable

fees for the services provided. It is further evidence that supports a reasonable inference that the

Defendants did not determine the reasonable market rate for the services provided nor did they




        Case 1:20-cv-01560-WCG Filed 10/09/20 Page 28 of 42 Document 1
determine that the incremental fees required of the service were warranted by the incremental

value, or lack thereof, provided by the service.

                                               SELF DEALING

         131.       Nestle is a fiduciary to the Plan because it exercises discretionary authority,

responsibility, and control over the management and administration of the Plan and exercises

authority and control over Plan assets.

         132.       Nestle paid itself purportedly for providing some sort of administrative service to

the Plan. Specifically, upon information and belief and based on information provided by Nestle

in its 5500 filings, the following amounts were paid out of plan assets to Nestle from 2014 through

2018:

             Nestle 401(k) Savings Plan proportion of Nestle In The USA Savings Trust Schedule C -
                            Commissions and Fees (services other than Investment Management)
             Provider          Relationship    2014       2015       2016       2017       2018        Total
NESTLE USA                       EMPLOYER      $507,842   $599,187   $266,913   $562,615   $635,053   $2,571,610


         133.       Upon information and belief, the services purportedly provided to the Plan by

“Nestle USA” did not provide any value to the Plan, were not provided for the exclusive benefit

of the Participants, and did not warrant the payment of the fees to Nestle USA.

         134.       Upon information and belief, the services purportedly provided to the Plan by

“Nestle USA” are standard services that can be provided by the Plan’s recordkeeper, Voya.

         135.       Nestle’s payment of these fees to itself out of plan assets represents a clear conflict

of interest with the Plan and Plan participants and violates the duty of loyalty it owes to Plan

Participants.

         136.       Nestle did not hire an independent fiduciary to determine whether it was in the

interest of the participants to engage in this scheme, whether the services that Nestle employees

performed were necessary for the operation of the Plan, whether the amounts charged for those




             Case 1:20-cv-01560-WCG Filed 10/09/20 Page 29 of 42 Document 1
 services were reasonable, and whether Nestle was being reimbursed only its direct expenses

 incurred in providing necessary services to the Plan.

                                CLASS ACTION ALLEGATIONS

         137.    29 U.S.C. §1132(a)(2) authorizes any participant or beneficiary of the Plan to bring

an action individually on behalf of the Plan to enforce a breaching fiduciary’s liability to the Plan

under 29 U.S.C. §1109(a).

         138.    In acting in this representative capacity, Plaintiff seeks to certify this action as a

class action on behalf of all participants and beneficiaries of the Plan. Plaintiff seeks to certify, and

to be appointed as representatives of, the following Class:

         All participants and beneficiaries of the Nestle 401(k) Savings Plan
         (excluding the Defendants or any participant/beneficiary who is a fiduciary
         to the Plan) beginning six years before the commencement of this action
         and running through the date of judgment.

         139.    The Class includes more than 39,000 members and is so large that joinder of all its

members is impracticable, pursuant to Federal Rule of Civil Procedure 23(a)(1).

         140.    There are questions of law and fact common to this Class pursuant to Federal Rule

of Civil Procedure 23(a)(2), because Defendants owed fiduciary duties to the Plan and took the

actions and omissions alleged as the Plan and not as to any individual participant. Common

questions of law and fact include but are not limited to the following:

         •       Whether Defendants are fiduciaries liable for the remedies provided by 29
                 U.S.C. § 1109(a);

         •       Whether Defendants breached their fiduciary duties to the Plan;

         •       Whether Defendants engaged in a fiduciary or party-in-interest prohibited
                 transaction when it engaged in self-dealing;

         •       What are the losses to the Plan resulting from each breach of fiduciary duty;
                 and




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 30 of 42 Document 1
         •       What Plan-wide equitable and other relief the Court should impose in light
                 of Defendants’ breach of duty.

         141.    Plaintiff’s claims are typical of the claims of the Class pursuant to Federal Rule of

Civil Procedure 23(a)(3), because Plaintiff was a participant during the time period at issue and all

participants in the Plan were harmed by Defendants’ misconduct.

         142.    Plaintiff will adequately represent the Class pursuant to Federal Rule of Civil

Procedure 23(a)(4), because they are participants in the Plan during the Class period, have no

interest that conflicts with the Class, are committed to the vigorous representation of the Class, and

have engaged experienced and competent lawyers to represent the Class.

         143.    Certification is appropriate under Federal Rule of Civil Procedure 23(b)(1), because

prosecution of separate actions for these breaches of fiduciary duties by individual participants and

beneficiaries would create the risk of (1) inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendant concerning its discharge of fiduciary duties to the

Plan and personal liability to the Plan under 29 U.S.C. § 1109(a), and (2) adjudications by individual

participants and beneficiaries regarding these breaches of fiduciary duties and remedies for the Plan

would, as a practical matter, be dispositive of the interests of the participants and beneficiaries who

are not parties to the adjudication, or would substantially impair those participants’ and

beneficiaries’ ability to protect their interests.

         144.    Certification is also appropriate under Federal Rule of Civil Procedure 23(b)(2)

because Defendants have acted or refused to act on grounds that apply generally to the Class, so

that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as

a whole.

         145.    Plaintiff’s attorney is experienced in complex ERISA and class litigation and will

adequately represent the Class.




           Case 1:20-cv-01560-WCG Filed 10/09/20 Page 31 of 42 Document 1
        146.     The claims brought by the Plaintiff arise from fiduciary breaches as to the Plan in

its entirety and do not involve mismanagement of individual accounts. The claims asserted on

behalf of the Plans in this case fall outside the scope of any exhaustion language in individual

participants’ Plans. Exhaustion is intended to serve as an administrative procedure for participants

and beneficiaries whose claims have been denied and not where a participant or beneficiary brings

suit on behalf of a Plan for breaches of fiduciary duty.

        147.     Under ERISA, an individual “participant” or “beneficiary” are distinct from an

ERISA Plan. A participant’s obligation – such as a requirement to exhaust administrative remedies

– does not, by itself, bind the Plan.

        148.     Moreover, any administrative appeal would be futile because the entity hearing the

appeal (the Plan Administrator) is the same Plan Administrator that made the decisions that are at

issue in this lawsuit. Policy supporting exhaustion of administrative remedies in certain

circumstances – that the Court should review and where appropriate defer to a Plan administrator’s

decision – does not exist here because courts will not defer to Plan administrator’s legal analysis

and interpretation.

                                  FIRST CLAIM FOR RELIEF
               Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
                    (Plaintiff, on behalf of herself and Class – RK&A Fees)

        149.     Plaintiff restates the above allegations as if fully set forth herein.

        150.     Defendants are fiduciaries of the Plan under 29 U.S.C. §§1002(21) and/or

1102(a)(1).

        151.     29 U.S.C. §1104 imposes fiduciary duties of prudence and loyalty upon Defendants

in their administration of the Plan.




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 32 of 42 Document 1
        152.    Defendants, as fiduciaries of the Plan, are responsible for selecting a recordkeeper

that charges reasonable RK&A fees.

        153.    During the Class Period, Defendants had a fiduciary duty to do all of the following:

ensure that the Plan’s RK&A fees were reasonable; manage the assets of the Plan for the sole and

exclusive benefit of Plan Participants and beneficiaries; defray reasonable expenses of

administering the Plan; and act with the care, skill, diligence, and prudence required by ERISA.

        154.    During the Class Period, among other things, Defendants imprudently caused the

Plan to pay excessive recordkeeping fees and failed to properly monitor and control those expenses.

Each of the actions and omissions described above and elsewhere in this Complaint demonstrate

that Defendants failed to defray reasonable expenses of the Plan, and with the care, skill, prudence,

and diligence under the circumstances then prevailing that a prudent person acting in a like capacity

and familiar with such matters would have used in the conduct of an enterprise of like character and

with like aims, in violation of their fiduciary.

        155.    During the Class Period, Defendants further had a continuing duty to regularly

monitor and evaluate the Plan’s recordkeeper to make sure it was providing the contracted services

at reasonable costs, given the highly competitive market surrounding recordkeeping services and

the significant bargaining power the Plan had to negotiate the best fees.

        156.    During the Class Period, Defendants breached their duty to Plan Participants,

including Plaintiff, by failing to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s recordkeeper in comparison to other

recordkeeping options.

        157.    Through these actions and omissions, Defendants breached their fiduciary duties of

prudence and loyalty with respect to the Plan in violation 29 U.S.C. §1104(a)(1)(A).




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 33 of 42 Document 1
        158.    Defendants’ failure to discharge their duties with respect to the Plan with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting

in a like capacity and familiar with such matters would have used in the conduct of an enterprise of

like character and with like aims, breaching its duties under 29 U.S.C. §1104(a)(1)(B).

        159.    As a result of Defendants’ breach of fiduciary duty of prudence and loyalty with

respect to the Plan, the Plaintiff and Plan Participants suffered objectively unreasonable and

unnecessary monetary losses.

        160.    Defendants are liable under 29 U.S.C. §§1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made

through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of

fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief

pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2).

                                SECOND CLAIM FOR RELIEF
             Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
          (Plaintiff, on behalf of herself and Class – Managed Account Service Fees)

        161.    Plaintiff restates the above allegations as if fully set forth herein.

        162.    Defendants are fiduciaries of the Plan under 29 U.S.C. §§1002(21) and/or

1102(a)(1).

        163.    29 U.S.C. §1104 imposes fiduciary duties of prudence and loyalty upon Defendants

in their administration of the Plan.

        164.    Defendants, as fiduciaries of the Plan, are responsible for selecting a managed

account service provider that charges reasonable managed account service fees.

        165.    During the Class Period, Defendants had a fiduciary duty to do all of the following:

ensure that the Plan’s managed account service fees were reasonable; manage the assets of the Plan




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 34 of 42 Document 1
for the sole and exclusive benefit of Plan Participants and beneficiaries; defray reasonable expenses

of administering the Plan; and act with the care, skill, diligence, and prudence required by ERISA.

        166.    During the Class Period, among other things, Defendants imprudently caused the

Plan to pay excessive managed account service fees and failed to properly monitor and control those

expenses. Each of the actions and omissions described above and elsewhere in this Complaint

demonstrate that Defendants failed to defray reasonable expenses of the Plan, and with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting

in a like capacity and familiar with such matters would have used in the conduct of an enterprise of

like character and with like aims, in violation of their fiduciary.

        167.    During the Class Period, Defendants further had a continuing duty to regularly

monitor and evaluate the Plan’s managed account provider to make sure it was providing the

contracted services at reasonable costs, given the highly competitive market surrounding managed

account services and the significant bargaining power the Plan had to negotiate the best fees.

        168.    During the Class Period, Defendants breached their duty to Plan Participants,

including Plaintiff, by failing to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s managed account provider in

comparison to other managed account options.

        169.    Through these actions and omissions, Defendants breached their fiduciary duties of

prudence and loyalty with respect to the Plan in violation 29 U.S.C. §1104(a)(1)(A).

        170.    Defendants’ failure to discharge their duties with respect to the Plan with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting

in a like capacity and familiar with such matters would have used in the conduct of an enterprise of

like character and with like aims, breaching its duties under 29 U.S.C. §1104(a)(1)(B).




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 35 of 42 Document 1
         171.    As a result of Defendants’ breach of fiduciary duty of prudence and loyalty with

respect to the Plan, the Plaintiff and Plan Participants suffered objectively unreasonable and

unnecessary monetary losses.

         172.    Defendants are liable under 29 U.S.C. §§1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made

through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of

fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief

pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2).

                                 THIRD CLAIM FOR RELIEF
         Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
                    (Plaintiff, on behalf of herself and Class – RK&A Fees)

         173.    Plaintiff restates the above allegations as if fully set forth herein.

         174.    Defendants had the authority to appoint and remove members or individuals

responsible for Plan RK&A fees and knew or should have known that these fiduciaries had critical

responsibilities for the Plan.

         175.    In light of this authority, Defendants had a duty to monitor those individuals

responsible for Plan RK&A fees to ensure that they were adequately performing their fiduciary

obligations, and to take prompt and effective action to protect the Plan in the event that these

individuals were not fulfilling those duties.

         176.    Defendants had a duty to ensure that the individuals responsible for Plan

administration possessed the needed qualifications and experience to carry out their duties (or use

qualified advisors and service providers to fulfill their duties); had adequate financial resources and

information; maintained adequate records of the information on which they based their decisions

and analysis with respect to the Plan’s investments; and reported regularly to Defendants.




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 36 of 42 Document 1
         177.    Defendants breached their fiduciary duties by, among other things:

         a.      Failing to monitor and evaluate the performance of individuals responsible for Plan

RK&A fees or have a system in place for doing so, standing idly by as the Plan suffered significant

losses in the form of unreasonably high RK&A expenses;

         b.      Failing to monitor the process by which Plan recordkeepers were evaluated and

failing to investigate the availability of lower-cost recordkeepers; and

         c.      Failing to remove individuals responsible for Plan RK&A fees whose performance

was inadequate in that these individuals continued to pay the same RK&A costs even though

benchmarking and using other similar comparators would have showed that maintaining Voya as

record keeper was imprudent, excessively costly, all to the detriment of the Plan and Plan

Participants’ retirement savings.

         178.    As the consequences of the foregoing breaches of the duty to monitor for RK&A

fees the Plaintiff and Plan Participants suffered unreasonable and unnecessary monetary losses.

         179.    Pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2), Defendants are liable to restore to

the Plan all loses caused by their failure to adequately monitor individuals responsible for Plan

RK&A fees. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in the Prayer for Relief.

                                FOURTH CLAIM FOR RELIEF
         Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
          (Plaintiff, on behalf of herself and Class – Managed Account Service Fees)

         180.    Plaintiff restates the above allegations as if fully set forth herein.

         181.    Defendants had the authority to appoint and remove members or individuals

responsible for Plan managed account service fees and knew or should have known that these

fiduciaries had critical responsibilities for the Plan.




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 37 of 42 Document 1
        182.    In light of this authority, Defendants had a duty to monitor those individuals

responsible for Plan managed account service fees to ensure that they were adequately performing

their fiduciary obligations, and to take prompt and effective action to protect the Plan in the event

that these individuals were not fulfilling those duties.

        183.    Defendants had a duty to ensure that the individuals responsible for Plan

administration possessed the needed qualifications and experience to carry out their duties (or use

qualified advisors and service providers to fulfill their duties); had adequate financial resources and

information; maintained adequate records of the information on which they based their decisions

and analysis with respect to the Plan’s investments; and reported regularly to Defendants.

        184.    Defendants breached their fiduciary duties by, among other things:

        a.      Failing to monitor and evaluate the performance of individuals responsible for Plan

managed account service fees or have a system in place for doing so, standing idly by as the Plan

suffered significant losses in the form of unreasonably high managed account service expenses;

        b.      Failing to monitor the process by which Plan managed account providers were

evaluated and failing to investigate the availability of lower-cost managed account providers; and

        c.      Failing to remove individuals responsible for Plan managed account service fees

whose performance was inadequate in that these individuals continued to pay the same managed

account service costs even though benchmarking and using other similar comparators would have

showed that maintaining Voya Retirement as the managed account provider was imprudent,

excessively costly, all to the detriment of the Plan and Plan Participants’ retirement savings.

        185.    As the consequences of the foregoing breaches of the duty to monitor for managed

account service fees the Plaintiff and Plan Participants suffered unreasonable and unnecessary

monetary losses.




         Case 1:20-cv-01560-WCG Filed 10/09/20 Page 38 of 42 Document 1
          186.   Pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2), Defendants are liable to restore to

the Plan all loses caused by their failure to adequately monitor individuals responsible for Plan

managed account service fees. In addition, Plaintiffs are entitled to equitable relief and other

appropriate relief as set forth in the Prayer for Relief.

                                  FIFTH CLAIM FOR RELIEF
      Fiduciary or Party in Interest Prohibited Transactions under ERISA, as Amended
        (Plaintiff, on behalf of herself and Class – Defendant Nestle Paying Itself Fees)

          187.   Defendant Nestle dealt with the assets of the Plan in its own interest and for its own

 account by diverting plan assets to itself instead of using the plan assets for the exclusive benefit

 of Plan participants. 29 U.S.C. §1106(b)(1).

          188.   The payments to itself described above constitute prohibited transactions by Nestle

 as a fiduciary to the Plan and Nestle is obligated to disgorge to the Plan all amounts it received and

 must make good to the Plan all losses the Plan suffered from being deprived of those assets,

 namely, the gains the Plan would have earned had those amounts been restored to the Plan. 29

 U.S.C. §1109(a); Barboza v. California Assn. of Prof. Firefighters, 799 F.3d 1257, 1269 (9th Cir.

 2015); Hi-Lex Controls, Inc. v. Blue Cross Blue Shield of Michigan, 751 F.3d 740, 750 (6th Cir.

 2014).

          189.   To the extent that the arrangement and payments described above are determined

 not to constitute prohibited transactions under §1106(b), they are prohibited transactions under

 §1106(a) because Nestle, acting through its officers, employees, and agents, caused the Plan to

 engage in transactions—payment of plan assets to Nestle USA and allowing Nestle USA

 employees to provide services to the Plan—that it knew or should have known constituted a direct

 or indirect furnishing of services between the Plan and a party in interest (Nestle) or the transfer




          Case 1:20-cv-01560-WCG Filed 10/09/20 Page 39 of 42 Document 1
to, or use by or for the benefit of a party in interest (Nestle), of Plan assets. 29 U.S.C.

§1106(a)(1)(C)–(D).

       190.    Although ERISA provides that §1106(a) “shall not apply to ... (2) Contracting or

making reasonable arrangements with a party in interest for ... services necessary for the

establishment or operation of the plan, if no more than reasonable compensation is paid therefor”

(29 U.S.C. §1108(b)(2) [ERISA §408(b)(2)]), to satisfy that exemption Nestle must prove that

each service for which Nestle was reimbursed was (1) “necessary for the establishment or

operation of the plan”, (2) “furnished under a contract or arrangement which is reasonable,” and

(3) “[n]o more than reasonable compensation is paid for such ... service.” 29 C.F.R. §2550.408b-

2(a). Proving satisfaction of this exemption is an affirmative defense on which Nestle has the

burden of proof.

       191.    Upon information and belief, the amounts paid to Nestle USA were not reasonable

because they were more than the Plan would have paid had a loyal and prudent fiduciary engaged

experienced service providers to provide the same services. In fact, to the extent the services were

necessary to the operation of the Plan, they could have been provided by the Plan’s recordkeepers

at no additional cost or virtually no additional cost. 29 C.F.R. §2550.408c-2(b).

       192.    Alternatively, the RK&A fee charged by Voya is even more unreasonable because

Nestle USA was providing services that would typically be provided as part of the recordkeeper’s

service offering. In this scenario, the reasonable RK&A fee that the Plan should have paid for

RK&A would need to be reduced by the dollar amounts paid to Nestle USA since Nestle USA was

purportedly providing some of the RK&A services typically provided by the Plan’s recordkeeper.

       193.    Upon information and belief, an independent fiduciary did not determine the

services for which Nestle was reimbursed were necessary to the operation of the Plan, that the




        Case 1:20-cv-01560-WCG Filed 10/09/20 Page 40 of 42 Document 1
amount of the reimbursement was reasonable for the services provided, or that the reimbursement

paid only direct expenses under 29 C.F.R. § 2550.408b-2(e) and §2550.408c-2(b).

       WHEREFORE, Plaintiff prays that judgment be entered against Defendants on all claims

and requests that the Court award the following relief:

       A.      A determination that this action may proceed as a class action under Rule 23(b)(1),
               or in the alternative Rule 23(b)(2), of the Federal Rules of Civil Procedure;

       B.      Designation of Plaintiff as Class Representative and designation of Plaintiff’s
               counsel as Class Counsel;

       C.      A Declaration the Defendants have breached their fiduciary duties under ERISA;

       D.      An Order compelling the Defendants to make good to the Plan all losses to the Plan
               resulting from Defendants’ breaches of fiduciary duty, including restoring to the
               Plan all losses resulting from imprudent investment of the Plan’s assets, restoring
               to the Plan all profits the Defendants made through use of the Plan’s assets, and
               restoring to the Plan all profits which the Participants would have made if the
               Defendants had fulfilled their fiduciary obligation;

       E.      An Order requiring Defendant Nestle to disgorge all profits received from, or in
               respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. §1132(a)(3) in the
               form of an accounting for profits, imposition of constructive trust, or surcharge
               against Nestle as necessary to effectuate relief, and to prevent Nestle’s unjust
               enrichment;

       F.      An Order enjoining Defendants from any further violation of their ERISA fiduciary
               responsibilities, obligations, and duties;

       G.      Other equitable relief to redress Defendants’ illegal practices and to enforce the
               provisions of ERISA as may be appropriate, including appointment of an
               independent fiduciary or fiduciaries to run the Plan and removal of Plan Fiduciaries
               deemed to have breached their fiduciary duties;

       H.      An award of pre-judgment interest;

       I.      An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and the
               common fund doctrine; and

       J.      Such other and further relief as the Court deems equitable and just.




        Case 1:20-cv-01560-WCG Filed 10/09/20 Page 41 of 42 Document 1
             Dated this 9th day of October, 2020

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiff

                                                   s/ Paul M. Secunda                       ___   .




                                                   James A. Walcheske, State Bar No. 1065635
                                                   Scott S. Luzi, State Bar No. 1067405
                                                   Paul M. Secunda, State Bar No. 1074127

WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: psecunda@walcheskeluzi.com




       Case 1:20-cv-01560-WCG Filed 10/09/20 Page 42 of 42 Document 1
